OPINION OF
THE COURT.
This is an action for the violation of a patent right. On the 30th of September, 1843, the plaintiff obtained a patent for “an improvement in the mode of removing truck wheels, of locomotive and other engines.” The agent of plain- • tiff was called on by the agent of defendant, ! who on examination was pleased with the j improvement; and when the price of two j hundred and fifty dollars was stated to him > he refused to pay it. He had had the im- j provoment in operation two weeks, as wit- j ness understood, and he said to the witness, \ he might bring suit. ;
There is no defence set up by the defend- ! ants, and the court instructed the jury that , they could assess the damages, to which the ¡ plaintiff is entitled, for the violation of the j patent. From the statement of the witness, ; it appears to be a very useful improvement ¡ in removing truck wheels of engines or cars, ; when they become defective and need re- I pair. It saves much labor and expense, and , also time. It is natural to conclude that from j the time the improvement was first used by , the defendants, nothing to the contrary ap- j pearing, it was continued in use, up to the i time this suit was commenced. The case ] proved is evidence of the utility of the im- ¡ provement. j
The jury found a verdict of five hundred dollars, in damages. Judgment.